DETAILED ACTION
This office action is a response to an application filed on 11/02/2018.  According to Preliminary Amendment filed on 11/02/2018, claims 16-35 are cancelled.  Claims 36 and 37 are added. Claims 1-15, 36 and 37 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2019, 05/17/2019 and 01/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-5, 8, 9, 36 and 37 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wang Jing (EP 3076706 A1) hereinafter “Wang”
As per claim 1, Wang discloses a gateway switching method, comprising:
receiving, by a control plane network element (Wang, [0073], an MME), a switch request message (Wang, [0073], step 802, sends a path exchange request message)
when determining based on the switch request message that User Equipment (UE) needs to perform gateway switching (Wang, [0075], in step 804, determines whether to select a new UGW to serve the user according to the user location information and APN subscription information), assigning, by the control plane network element (Wang, [0073], an MME) to the UE, a UE Internet Protocol (IP) address corresponding to a target distributed gateway (Wang, [0078], in step 807, assigning the address or address prefix of the user on the new UGW)
sending, by the control plane network element (Wang, [0029], an MME), the UE IP address to the target distributed gateway (Wang, [0029], an IP address or an IP address prefix of the UE in a new anchor gateway being sent to the UE)
and sending, by the control plane network element (Wang, [0029], an MME), the UE IP address to a target base station, wherein the UE IP address is further sent to the UE by the target base station (Wang, [0029], an IP address or an IP address prefix of the UE in a new anchor gateway being sent to the UE)

As per claim 2, Wang discloses the method of claim 1, further comprising: 
(Wang, [0019], the MME), uplink tunnel information (Wang, [0019], establishes tunnels on the new S-GW), wherein the uplink tunnel information comprises at least an uplink tunnel identifier (Wang, [0101], the tunnel TEID information)
sending, by the control plane network element (Wang, [0011], the MME), the uplink tunnel information to the target distributed gateway, wherein the uplink tunnel identifier is a communication identifier of an uplink tunnel established by the target distributed gateway (Wang, [0014], the message carries a new uplink user plane address and TEID assigned for the new SGW)

As per claim 3, Wang discloses the method of claim 2, further comprising: 
assigning, by the control plane network element (Wang, [0016], the MME), a user plane IP address to the target distributed gateway (Wang, [0016], assign a new IP address to the user), wherein the uplink tunnel information further comprises the user plane IP address (Wang, [0014], the message carrying a new uplink user plane address)

As per claim 4, Wang discloses the method of claim 3, further comprising: receiving, by the control plane network element (Wang, [0056], the MME), an updated user plane IP address returned by the target distributed gateway (Wang, [0056], update a user plane channel on the S1-U interface)

As per claim 5, Wang discloses the method of claim 1, further comprising: receiving, by the control plane network element (Wang, [0011], the MME), an uplink tunnel identifier (Wang, [0014], the message carries a new uplink user plane address and TEID assigned for the new SGW)

As per claim 8, Wang discloses the method of claim 7, further comprising: receiving, by the control plane network element (Wang, [0048], an MME), the downlink tunnel identifier returned by the target base station (Wang, [0048], an eNB (evolved NodeB) sends an eNB ID identifying the user location)

As per claim 9, Wang discloses the method of claim 5, further comprising: sending, by the control plane network element (Wang, [0049], the MME), the downlink tunnel identifier and an IP address of the target base station to the target distributed gateway (Wang, [0049], the eNB sends the user plane address and the TEID)

As per claim 36, Wang discloses the method according to claim 6, further comprising: sending, by the control plane network element (Wang, [0049], the MME), the downlink tunnel identifier and an IP address of the target base station to the target distributed gateway (Wang, [0049], the eNB sends the user plane address and the TEID)

As per claim 37, Wang discloses the method according to claim 7, further comprising: sending, by the control plane network element (Wang, [0055], the MME), the downlink tunnel identifier and an IP address of the target base station to the target distributed gateway (Wang, [0055], notifies the address and TEID of the new UGW designated by the controller to the eNB) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. §103 as being unpatentable over Wang in view of Chai et al. (US 20150181470 A1) hereinafter “Chai”
As per claim 10, Wang discloses a gateway switching method, comprising: 
receiving, by a distributed gateway, a User Equipment (UE) Internet Protocol (IP) address of UE (Wang, [0073], step 802, sends a path exchange request message; [0022], where the message carries the newly assigned IP address), which is assigned by a control plane network element (Wang, [0074], the MME) based on a switch request (Wang, [0075], in step 804, determines whether to select a new UGW to serve the user according to the user location information and APN subscription information)
establishing, by the distributed gateway, an uplink tunnel (Wang, [0019], establish tunnels to the new S-GW)

Chai discloses storing, by the distributed gateway, a correspondence between an uplink tunnel identifier and the UE IP address wherein the uplink tunnel identifier is a communication identifier of the uplink tunnel (Chai, [0411], wherein the message includes: uplink and/or downlink GTP tunnel endpoint information of the first target base station, uplink and/or downlink GTP tunnel endpoint information of the second target base station and a corresponding identifier of an RAB, wherein the GTP tunnel endpoint information includes a transport layer address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chai related to store a correspondence between an uplink tunnel identifier and the UE IP address wherein the uplink tunnel identifier is a communication identifier of the uplink tunnel and have modified the teaching of Wang in order to improve the service performance of handover ([0003])

As per claim 11, Wang in view of Chai disclose the method of claim 10, further comprising: receiving, by the distributed gateway, the uplink tunnel identifier sent from the control plane network element (Wang, [0011], the MME); or assigning, by the distributed gateway, the identifier to the uplink tunnel (Wang, [0014], the message carries a new uplink user plane address and TEID assigned for the new SGW)

As per claim 12, Wang in view of Chai disclose the method of claim 10, further comprising: receiving, by the distributed gateway, a user plane IP address assigned by the control (Wang, [0054], the MME); or self-assigning, by the distributed gateway, a user plane IP address (Wang, [0054], assigning the address or address prefix of the user on the new UGW)

As per claim 13, Wang in view of Chai disclose the method of claim 11, further comprising: 
updating, by the distributed gateway, a user plane IP address when receiving the user plane IP address (Wang, [0056], update a user plane channel on the S1-U interface) from the control plane network element (Wang, [0056], the MME)
and sending, by the distributed gateway, updated information of the user plane IP address (Wang, [0067], sent a new IP address/IP prefix to the user) to the control plane network element (Wang, [0067], the MME)

As per claim 14, Wang discloses a gateway switching method, comprising:
receiving, by a base station, downlink tunnel information (Wang, [0073], step 802, sends a path exchange request message) sent from a control plane network element (Wang, [0073], an MME), wherein the downlink tunnel information comprises at least a User Equipment (UE) Internet Protocol (IP) address of UE, an uplink tunnel identifier, and a user plane IP address of a target distributed gateway (Wang, [0022], the message carries the newly assigned IP address or IP prefix information) that are assigned by the control plane network element (Wang, [0022], the message carries the )
establishing, by the base station, a downlink tunnel  (Wang, [0019], establish tunnels to the new S-GW)
(Wang, [0029], an IP address or an IP address prefix of the UE in a new anchor gateway being sent to the UE)
Wang does not explicitly disclose stablishing, by the base station, a correspondence between a downlink tunnel identifier, the uplink tunnel identifier, and the user plane IP address, wherein the downlink tunnel identifier is a communication identifier of the downlink tunnel.
Chai discloses establishing, by the base station, a correspondence between a downlink tunnel identifier, the uplink tunnel identifier, and the user plane IP address, wherein the downlink tunnel identifier is a communication identifier of the downlink tunnel (Chai, [0411], wherein the message includes: uplink and/or downlink GTP tunnel endpoint information of the first target base station, uplink and/or downlink GTP tunnel endpoint information of the second target base station and a corresponding identifier of an RAB, wherein the GTP tunnel endpoint information includes a transport layer address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chai related to establish a correspondence between a downlink tunnel identifier, the uplink tunnel identifier, and the user plane IP address, wherein the downlink tunnel identifier is a communication identifier of the downlink tunnel and have modified the teaching of Wang in order to improve the service performance of handover ([0003])

As per claim 15, Wang in view of Chai disclose the method of claim 14, further comprising: receiving, by the base station, the downlink tunnel identifier (Wang, [0049], the eNB sends the user plane address and the TEID) assigned by the control plane network (Wang, [0049], the MME); or self-assigning, by the base station, the downlink tunnel identifier (Wang, [0031], assigns a user plane address and the tunnel endpoint identifier TEID information to the new anchor gateway)

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462